IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


SCOTT F. LINDE, AS TRUSTEE OF THE      : No. 492 MAL 2016
SCOTT F. LINDE FAMILY'S                :
CORPORATION TRUST,                     :
                                       : Petition for Allowance of Appeal from
                    Petitioner         : the Order of the Superior Court
                                       :
                                       :
            v.                         :
                                       :
                                       :
ERIC LINDE AND LINDE ENTERPRISES,      :
INC., A PENNSYLVANIA                   :
CORPORATION,                           :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 22nd day of November, 2016, the Petition for Allowance of

Appeal is DENIED.